Citation Nr: 1823376	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for increased weight gain.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for fibromyalgia, joint and muscle pain, body aches and pain, and headaches, claimed as an undiagnosed illness.

4.  Entitlement to fatigue and chronic fatigue syndrome, claimed as a an undiagnosed illness.

5.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include a depressive disorder, an anxiety disorder other than posttraumatic stress disorder (PTSD), and insomnia.

6.  Entitlement to service connection for hemorrhoids, to include as secondary to the service-connected irritable bowel syndrome.  

7.  Entitlement to service connection for an ear disorder, claimed as cerumen impaction.

8.  Entitlement to an initial rating in excess of 10 percent for hypertension.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to October 1998, with service in Southwest Asia theater of operations. 

These matters come to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The RO adjudicated a claim of entitlement to service connection for depression.  The Veteran has claimed service connection for an anxiety disorder other than PTSD and for insomnia.  In an August 2017 statement, he specifically noted that he is not claiming entitlement to service connection for PTSD.  The RO denied entitlement to service connection for anxiety, mood swings, and insomnia in an April 2014 rating decision.  However, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal involving the depressive disorder includes an anxiety disorder other than PTSD and insomnia.

In a December 2009 statement, the Veteran claimed that the hemorrhoids are secondary to the now-service-connected irritable bowel syndrome.

VA treatment records reflect that that in February 2015 the Veteran reported generalized body aches and pain.  As such, this symptom is part of his claim of entitlement to service connection for fibromyalgia.
Though the Veteran has perfected an appeal of entitlement to a rating in excess of 60 percent for gout, VACOLS shows that the RO still has jurisdiction over that issue.

In light of the above, the issues are as stated on the first two pages of this decision.

In a September 2012 VA Form 9, the Veteran stated that he did not a Board hearing.  In a July 21, 2917, e-mail, the Veteran noted that he "will finally be able to get it in front of a VLJ at BVA."  Later that day, the RO asked the Veteran for clarification on whether he now wants a Board hearing.  The Veteran responded later that day via e-mail and stated that he had not requested a Board hearing.  Therefore, no further development with regard to a hearing is necessary.

All issues except entitlement to service connection for increased weight gain and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issues of entitlement to service connection for increased weight gain and obstructive sleep apnea is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for increased weight gain by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for obstructive sleep apnea by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals of the issues of entitlement to service connection for increased weight gain and obstructive sleep apnea and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of the issues of entitlement to service connection for increased weight gain and obstructive sleep apnea and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for increased weight gain is dismissed.

The appeal of the issue of entitlement to service connection for obstructive sleep apnea is dismissed.


REMAND

Though a May 2017 VA examiner did not diagnose fibromyalgia or chronic fatigue syndrome, the VA examiners have not addressed whether the Veteran merely has an undiagnosed illness manifested by joint pain, muscle pain, headaches, or fatigue.  Therefore, another VA examination is necessary.

The April 2015 VA examiner opined in the initial examination report that it is as least as likely as not that the current diagnosis of unspecified anxiety disorder was incurred in or caused by the symptoms of anxiety documented in the service treatment records.  In an August 2016 addendum, the April 2015 VA examiner noted that the did not find any complaints of anxiety in the service treatment records and that he was unable to determine the basis of his prior assertion that was not corroborated by service treatment records.  In March 2010, the Veteran and his spouse reported the history of in-service psychiatric symptomatology regarding his deployment to Saudi Arabia.  The Board finds that the Veteran and his spouse are competent to report this symptomology and that they are credible.  An addendum to the April 2015 VA examination is necessary to determine whether the current disability is related to the Veteran's reported in-service psychiatric symptomatology.

VA examinations are necessary to determine whether the hemorrhoids are related to the service-connected irritable bowel syndrome and whether the Veteran has a current ear disorder related to service.

The Veteran submitted records from Dr. Heathers dated up to March 2010.  The Veteran started receiving VA treatment in January 2015.  Records from the five-year gap between March 2010 and January 2015 are potentially relevant to an initial increased rating for hypertension.  The RO should ask the Veteran to identify all treatment for his various disorders, to include all treatment from March 2010 to the present.

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  38 U.S.C. §§ 5103, 5103A (2012).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  

2.  The RO should advise the Veteran of the consequences for failing to report for VA examinations.

3.  Ask the Veteran to identify all treatment for fibromyalgia, joint and muscle pain, body aches and pain, headaches, fatigue, his psychiatric disorder, hemorrhoids, irritable bowel syndrome, an ear disorder, and hypertension, to include all treatment from March 2010 to the present, and obtain any identified records.  Attempt to obtain any additional identified records of Dr. Heathers.  Regardless of the Veteran's response, obtain all additional records from the Southern Arizona VA Health Care System from July 2017 to the present.

4.  After the development in 1 through 3 is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity and nature of any hemorrhoids.  The electronic claims file is to be made available to the examiner for review.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current hemorrhoids (1) caused by or (2) aggravated by the service-connected irritable bowel syndrome.

If the medical provider finds that hemorrhoids were aggravated by the service-connected irritable bowel syndrome, then the examiner should quantify the degree of aggravation.

A complete rationale for any opinion offered must be provided.

5.  After the development in 2 and 3 is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity and nature of any ear disease.  The electronic claims file is to be made available to the examiner to review.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current ear disease, such as cerumen impaction, is related to active service, to include treatment for cerumen impaction in service.

A complete rationale for any opinion offered must be provided.

6.  After the development in 2 and 3 is completed, schedule the Veteran for a VA examination with an appropriate examiner to Veteran for an examination to determine the current severity and nature of his joint pain, muscle pain, body aches and pain, headaches, fatigue, fibromyalgia, and chronic fatigue syndrome.  The claims folder is to be made available to the examiner to review.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

As to generalized body aches and pain, muscle pain, joint pain, headaches, and fatigue, the examiner should offer an opinion as to the etiologies of those symptoms, to include commenting on whether they are attributable to known clinical diagnoses.  If that examiner cannot identify a disease or disability which causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during his period of active service, or is related to any event or injury in service, to include serving in the Persian Gulf region.

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has fibromyalgia.

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has chronic fatigue syndrome.

A complete rationale for any opinion offered must be provided.

7.  After the development in 2 and 3 is completed, the AOJ should arrange for the Veteran's electronic claims file to be reviewed by the April VA examiner who conducted the examination for a psychiatric disorder preparation of an addendum to the examination report regarding the nature of this disorder.  If the examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  The Veteran should only be scheduled for another examination if the April 2015 VA examiner or the new medical professional deems it necessary.  

The VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current psychiatric disorder is related to the in-service psychiatric symptomatology as reported by the Veteran and his spouse in March 2010 statements.  The VA examiner should be informed that the reporting by the Veteran and his spouse should be accepted as credible.

A complete rationale for any opinion offered must be provided.

8.  After the development in 3 is completed, the RO should undertake any additional development on the claim for an increased rating for hypertension based on any additional evidence obtained pertaining to that claim.

9.  Thereafter, the RO must readjudicate the issues on appeal, with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


